DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The amendments to the specification, filed on March 17th, 2021, are accepted.

Response to Arguments
	Applicant’s arguments on page 10, regarding Maischberger failing to teach “a bloom filter encoding a route segment set defined by the route” is moot as it is disclosed in the office action that this is taught using a combination of Maischberger and Tran.
Applicant’s arguments on page 11, with respect to the U.S.C 103 rejection regarding the motivation to combine Maischberger and Tran are persuasive.  A new motivation is written in the rejection below.  One would have been motivated to combine Maischberger and Tran because a bloom filter increases the efficiency of other vehicles finding and using the route.  A bloom filter improves efficiency because it does not store the data, it just checks if the data is not present.  This helps save memory and reduces the number of possible vehicles that need the route information.
	Applicant’s arguments on page 12, with respect to the U.S.C. 103 rejection regarding “a segment that satisfies the bloom filter is assigned a minimal cost value,” has been fully considered.  Paragraph [0061] of Maischberger teaches a decoding algorithm that determines the total cost of each segment and searched for the minimum cost value.  Paragraph [0299] of Tran 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4, 7 - 13, and 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maischberger et. al. (US Pub No: 2016/0370192 A1) and Tran et. al. (US Pub No: 2017/0318360 A1).
Regarding Claim 1:
Maischberger discloses:
A method comprising: receiving a route response provided by a network apparatus, the route response comprising information identifying a starting location and a target location of a route.  Paragraph [0019] describes an end-user requesting a navigation path from a traffic service provider, the path including a starting point and a destination, or target location.  Paragraph [0059] describes a Dijikstra algorithm that determines the shortest path between a starting vertex and a target vertex.
the route response received by a mobile apparatus comprising a processor, a communication interface, and a memory storing a mobile version of a digital map.  Paragraph [0019] describes a navigation device that could be a smartphone that receives the route.  Additionally, paragraph [0082] describes that the navigation device could be a smart phone, a mobile phone, a tablet, etc…, as further described in the paragraph.  Paragraph [0048] describes a processor for a mobile device.  Paragraph [0094] describes a memory and paragraph [0021] describes an end-user’s navigation device having a preinstalled map version, which would be stored on the memory.  Paragraph [0082] gives a list of possible navigation devices used, such as a smart phone and mobile phone.
using the information identifying the starting location and the target location to identify a decoded starting segment of the mobile version of the digital map for the route and a decoded target segment of the mobile version of the digital map for the route.  Paragraph [0056] describes a midpoint based decoding process, used for when the map developer encodes a navigation router via midpoint and z-level geographic data.  This is equivalent to the claim because the midpoint method defines a starting location and target location, which could be a subset of the entire route.
accessing map information for determining a cost value for segments of the digital map.  Paragraph [0060] describes a decoding algorithm that identifies the cost of transition between path segments.  Paragraph [0061] describes a decoding algorithm that then combines the path segments to get a total sum of the costs of each segment.  This is equivalent to the claim because the decoding algorithm determines a cost value for each segment.  [0067 – 72]
determining a decoded route from the decoded starting segment to the decoded target segment based on the cost value assigned to the segments using a cost minimization route determination algorithm.  Paragraph [0060] describes a decoding algorithm that identifies the cost of transition between path segments.  Paragraph [0061] describes a decoding algorithm that then combines the path segments to get a total sum of the costs of each segment.  The decoding algorithm specifies that the algorithm is searching for a minimal sum of costs.  [0067 – 72]
and at least one of (a) providing the decoded route via a user interface of the mobile apparatus or (b) controlling a vehicle such that the vehicle traverses the decoded route.  Paragraph [0029] describes that decoding algorithm translates the description into a route and provides the route to the end-user, which could be any of the devices mentioned in paragraph [0082].
Maischberger does not disclose a bloom filter that encodes a route segment.
Tran teaches:
and a bloom filter encoding a route segment set defined by the route.  Paragraph [0299] describes that a peer discovery interval where partial identifies can be communicated between vehicles, based on overlapping bits or bloom filter 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Maischberger to incorporate the teachings of Tran to describe a bloom filter that encodes a route segment.  One would have been motivated to do so because a bloom filter increases the efficiency of other vehicles finding and using the route.  A bloom filter improves efficiency because it does not store the data, it just checks if the data is not present.  This helps save memory and reduces the number of possible vehicles that need the route information.
Maischberger and Tran teach:
wherein a segment that satisfies the bloom filter is assigned a minimal cost value.  Paragraph [0299] of Tran describes that a peer discovery interval where partial identifies can be communicated between vehicles, based on overlapping bits or bloom filter information.  This meets the claim because the bloom filter encodes data until an appropriate vehicle, with matching identifies, is able to decode the data and receive the information.  Paragraph [0060] of Maischberger describes a decoding algorithm that identifies the cost of transition between path segments.  Paragraph [0061] of Maischberger describes a decoding algorithm that then combines the path segments to get a total sum of the costs of each segment.  The decoding algorithm specifies that the algorithm is searching for a minimal sum of costs.
Claims 10 and 19 are substantially similar to claim 1 and are rejected on the same grounds.

Regarding Claim 2:
Maischberger and Tran teach:
The method of claim 1, wherein the cost value assigned to a segment that does not satisfy the bloom filter is determined based on at least one of a length of the segment or an expected time to traverse the segment.  Paragraph [0060] of Maischberger, describes that the cost of a segment is defined as the distance between one position and another, or the length of the segment.  If the cost value is too high, the end-user map can reject the suggested transition between path segments.  Paragraph [0299] of Tran teaches a bloom filter.
Claims 11 and 20 are substantially similar to claim 2 and is rejected on the same grounds

Regarding Claim 3:
Maischberger discloses:
The method of claim 1, wherein the cost minimization route determination algorithm is a Dijkstra's algorithm.  Paragraph [0026] describes a Djikstra algorithm that determines the shortest paths between a starting vertex and a target vertex.
Claim 12 is substantially similar to claim 3 and is rejected on the same grounds.

Regarding Claim 4:
Maischberger discloses:
The method of claim 1, wherein the information identifying the starting location and the target location of a route comprises a geolocation of a point along a network version starting segment corresponding to an origin of the route and the information identifying the target location is a geolocation of a point along a network version target segment corresponding to a destination of the route.  Paragraph [0088] describes a controller 200 that receives data indicative of the location of the device using GPS, or geolocation.  Paragraph [0019] describes that the starting location can be identified using the navigation device, or GPS within the navigation device.    Paragraph [0022] describes a target or destination location that is identified through geocoding.
Claim 13 is substantially similar to claim 4 and is rejected on the same grounds.

Regarding Claim 7:
Maischberger and Tran teach:
The method of claim 1, wherein the route response comprises a plurality of bloom filters and a waypoint list, each of the plurality of bloom filters corresponding to a leg of the route and the waypoint list provides information identifying a beginning segment and an ending segment for each leg of the route.  Paragraph [0031] of Maischberger describes using multiple path segments to form a route, having a beginning and ending segment for each leg of the route.  For example, each end of the path segment can be identified with a particular 
and determining the decoded route comprises determining a decoded route for each leg, each leg corresponding to one of the plurality of bloom filters in the order indicated by the waypoint list.  As described in part i, each leg of the path segment corresponds to a bloom filter.  Paragraph [0056] of Maischberger describes determining the decoded route usinga midpoint based decoding process, used for when the map developer encodes a navigation router via midpoint and z-level geographic data 
Claim 16 is substantially similar to claim 7 and is rejected on similar grounds.

Regarding Claim 8:
Maischberger discloses:
The method of claim 1, further comprising, prior to receiving the route response, generating and providing a route request, wherein the route request comprises map version agnostic information identifying a starting location for the route and map version agnostic information identifying a target location for the route.  Paragraph [0034] describes a routing server that that attempts to match the updated server side data with the non-updated user side data in regards to the starting location and target location.  Paragraph [0047] describes that after the 
Claim 17 is substantially similar to claim 8 and is rejected on similar grounds.

Regarding Claim 9:
Maischberger discloses:
The method of claim 8, wherein the starting location is determined based on location information received from a location sensor in communication with the processor.  Paragraph [0019] describes an end-user requesting a navigation path from a traffic service provider, the path including a starting point and a destination, or target location.  Paragraph [0059] describes a Dijikstra algorithm that determines the shortest path between a starting vertex and a target vertex.
Claim 18 is substantially similar to claim 9 and is rejected on similar grounds.

Claims 5, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maischberger, Tran, and Kapadia et. al. (US Pub No: 2017/0120761 A1).
Regarding Claim 5:
Maischberger and Tran teach the above inventions in claim 1.  They do not teach a decoded route satisfying a quality measure, the decoded route being used to control the vehicle, and a decoded route that does not satisfy the quality measure and a modified route is requested.
Kapadia teaches:
The method of claim 1, further comprising determining whether the decoded route satisfies at least one quality measure.  Paragraph [0047] describes a route confidence, or quality measure, that helps to generate a charging schedule for an electric vehicle along a route.  The route confidence can be set at a percentage threshold that would result in an acceptable route.
wherein when the decoded route satisfies the at least one quality measure, the decoded route is provided or used to control the vehicle.  Paragraph [0047] describes that if the route satisfies the given percentage threshold, the route will be set to control an autonomous vehicle or input into a navigation system, for non-autonomous vehicles.
when the decoded route does not satisfy the at least one quality measure, a modified route is requested.  Paragraph [0048] describes a route confidence value that is used by the control system 60 to estimate safety margin that is expressed as a percentage.  If the route does not meet the percentage threshold, that particular route is not chosen from the plurality of possible routes.  It also details that this percentage threshold can be changed, depending on the situation.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Maischberger and Tran to incorporate the teachings of Kapadia to show a decoded route that satisfies a quality measure, the decoded route being used to control the vehicle, and a decoded route that does not satisfy the quality measure and a modified route is requested.  One would have been motivated to do so because the invention describes an electric 
Claim 14 is substantially similar to claim 5 and is rejected on similar grounds.

Regarding Claim 6:
Maischburger, Tran, and Kapadia teach the above inventions in claims 1 and 5.  Maischburger and Tran do not teach a route satisfying and not satisfying a quality measure based on the path length.
Kapadia teaches:
The method of claim 5, wherein determining whether the decoded route satisfies at least one quality measure comprises: determining a length of the decoded route.  Paragraph [0047] describes a control system 60, navigation system 76 and server 82 that is used to create a charging schedule that optimizes charging over multiple locations on a given drive route.  Paragraph [0057] describes a control strategy 100 that calculates a distance between each charging location.
and determining whether the length of the decoded route and a route length provided in the route response satisfy a similarity measure.  Paragraph [0057] describes a control strategy 100 that calculates the distance from one charging location to the next lowest charging location.  If it is determined that the confidence charge time is satisfied for the distance between the two locations, the vehicle is charged to a specified level.  This is equivalent to the claim because the 
wherein when the length of the decoded route and the route length satisfy the similarity measure, the decoded route is determined to satisfy the least one quality measure.  Paragraph [0057] describes a control strategy 100 that calculates the distance from one charging location to the next lowest charging location.  If it is determined that the confidence charge time is satisfied for the distance between the two locations, the vehicle is charged to a specified level.  This is equivalent to the claim because the route length is integral in calculating the confidence charge time and the route confidence value described in paragraph [0048].
when the length of the decoded route and the route length do not satisfy the similarity measure, the decoded route is determined to not satisfy the least one quality measure.  Paragraph [0057] describes a control strategy 100 that calculates the distance from one charging location to the next lowest charging location.  If it is determined that the confidence charge time is not satisfied for the distance between the two locations, the vehicle is charged to a 100%.  This is equivalent to the claim because the route length is integral in calculating the confidence charge time and the route confidence value described in paragraph [0048].
Claim 15 is substantially similar to claim 6 and is rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665